Citation Nr: 0400790	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on direct and secondary bases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in 
Pittsburgh, Pennsylvania which denied service connection for 
dysthymic disorder, on a direct basis and as secondary to 
bilateral hearing loss.  A personal hearing was held before 
an RO hearing officer in January 2003.

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The veteran essentially contends that his current dysthymia 
was caused by service-connected bilateral hearing loss and 
tinnitus.  In this regard, the Board notes that service 
connection may be granted for a disability due to a disease 
or injury which was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. § 3.310 
(2003).  In addition, secondary service connection may also 
be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The most recent VA psychiatric evaluation was conducted in 
September 2002.  At that time the diagnosis was dysthymic 
disorder.  The examination report does not indicate whether 
the veteran's service connected hearing loss is aggravating 
his psychiatric disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Records on file reflect that the veteran has been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1999.  No SSA records are on file. The Board 
finds that the RO should attempt to obtain a copy of the SSA 
decision which awarded disability benefits, with any 
supporting medical records.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran is advised that he may submit pertinent evidence 
which tends to show that his current psychiatric disorder is 
related to military service or to his service-connected 
bilateral hearing loss or tinnitus, or which tends to show 
that his current psychiatric disorder was aggravated by 
bilateral hearing loss or tinnitus.  38 U.S.C.A. § 5103 (West 
2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable 
legal precedent.

2.  The RO should obtain from the SSA a 
copy of any decision which awarded the 
veteran benefits, as well as any medical 
records in its possession.  It appears 
that SSA disability benefits were awarded 
in 1999.

3.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the September 2002 examination 
for an addendum (if unavailable to 
another VA psychiatrist.  Request the 
examiner to again review the claims 
folder and, thereafter, to render an 
opinion as to whether it is as likely as 
not that the veteran's service connected 
hearing loss and/or tinnitus are 
aggravating his psychiatric disorder.  If 
yes, the examiner is requested to 
identify the degree of aggravation.  If 
the examiner requires another VA 
examination it should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




